Citation Nr: 1226055	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  11-11 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated at 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1980 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran's service-connected PTSD is not manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the claim for a higher rating for PTSD, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated March 2010 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also provided the Veteran with general criteria for assigning disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records and VA treatment records.  The RO also has provided him with a VA examination in March 2010.  That examination contains sufficient evidence for evaluating the Veteran's PTSD in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



II.  Analysis

The Veteran was originally granted service connection for PTSD with depression and alcoholism in a June 2008 rating decision and was assigned a 50 percent disability rating effective March 21, 2007.  In January 2010, he filed a claim for increase.  In a June 2010 decision, the RO continued the 50 percent rating.  The Veteran disagrees with this rating assignment and contends that his service-connected PTSD should be assigned a higher rating. 

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

PTSD is evaluated under Diagnostic Code 9411.  Under that diagnostic code, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (Diagnostic Code 9411) (2011).

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exclusive or exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2011). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale with scores ranging from zero to 100 percent, which represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95 (March 31, 1995). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 are assigned when there are mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  See DSM-IV. 

The Veteran is currently assigned a 50 percent disability rating for PTSD.  After a thorough review of the evidence of record, the Board has determined that the currently assigned 50 percent disability rating is appropriate and that the Veteran is not entitled to a rating higher than 50 percent.

In his VA compensation examination dated March 2010, the Veteran was reported to have worsening insomnia and sleep maintenance problems, anxiety, startle hypervigilance, nightmares and aversion to crowds and loud noises.  He was increasingly irritable and confrontational at work and had intrusive memories throughout the day.  The examiner also reported that the Veteran suffered from panic attacks, depression, and reduced self confidence.  He had had alcohol problems but the examiner indicated that the Veteran had quit drinking a month prior.  The Veteran was neatly groomed and cooperative and polite; he did not have a poor attitude.  He had good grammar and vocabulary and spoke logically.  In addition, he communicated well and did not possess hallucinations, delusions, paranoia, or suicidal ideation.  He had a GAF score of 55.

The findings on the VA compensation examination are in accord with the treatment records submitted in the current claim.  According to records from the VA Outpatient Clinic (OPC) in Winston-Salem, North Carolina, the Veteran was reported to have similar symptoms, such as sensitivity to loud and sudden noises, job-related anxiety, alcohol use on a daily basis, and symptoms of depression.  He was taking citalopram for his depression.  However, he did not have suicidal ideation, incoherent speech and illogical patterns of thinking, or hallucinations.  The VA compensation examination performed in June 2008 during his previous claim for service connection reports that he did have suicide ideation, as well as panic attacks two to four times per week.  He also reported decreased energy and crying spells.  However, similar symptoms have not been reported in the treatment records since that time.  The Veteran received a medical waiver to take 30 days of medical leave from October to November 2009.  His medical leave was a response to an incident at work, although he reported a better work situation after he returned.

The Veteran also submitted statements from his coworkers and his estranged fiancée.  A statement from a coworker dated in March 2011 states that the Veteran was "isolated by his own choice" and he "becomes irritated when people are always in his face with negativity."  Another coworker stated in April 2011 that he had "a very aggressive and unpredictable nature about himself."  In March 2010, a coworker wrote that the Veteran was "very high strung," and, during a stressful interaction with a supervisor, was "hot [and] cold" and "very volatile."  A statement from the Veteran's estranged fiancée dated in April 2011 stated that he had a bad temper and mood swings and that he was always drinking and complaining about situations over which he had no control.  A more extensive statement from a coworker, dated in March 2010, explains that the Veteran's solution to any stressful situation is to self-medicate with alcohol, which intensifies confrontational situations.  She recounted a specific instance of the Veteran's rage when a supervisor confronted him.  The Veteran's "tone and character changed instantly," she wrote.

The Veteran's lay statements are in accord.  On his VA Form 9, dated in April 2011, he reported that he was still having trouble with people at work and that he had continued sleep problems including waking up in cold sweats and inability to sleep more than four hours.  He had flashbacks, nightmares, and difficulty with relationships, and he had missed days at work due to difficulty in adapting to stressful situations and preventing violent outbursts toward coworkers.  He stated that he had been drinking more to cope with the stress.  In a statement dated in March 2010, he explained that the constant noises on the loading dock where he works from forklifts, conveyors, and other equipment triggers anxiety attacks and causes him to "snap."

The Veteran's lay statements may be relevant, particularly as here where they relate to observable symptomatology.  See 38 C.F.R. § 3.159(a)(2).  In the current case, the Veteran is competent to describe his difficulties with interpersonal relationships and the "triggers" for his anxiety attacks and behavioral changes, as these relate to symptoms observable by a lay person.

The Board ultimately finds, however, that the Veteran's symptoms are adequately contemplated by the 50 percent rating for PTSD.  Except for a comment on his June 2008 VA compensation examination, which is less relevant to the current rating period, the Veteran never reported suicidal ideation.  However, all documentation since that date, including the latest VA examination in March 2010, has stated that the Veteran does not have symptoms of suicidal ideation, including treatment records dated August 2008, September 2009, February 2010, March 2010, May 2010, June 2010, and December 2010.  In this case, the clear weight of the evidence suggests that the Veteran has not had suicidal ideation for the duration of the present claim.

The Veteran's reported GAF scores also favor a rating of 50 percent.  In addition to the GAF score of 55 as reported in his March 2010 VA examination, he received a GAF score of 55 in February 2010 and a score of 65 in March 2010.  As detailed previously, GAF scores between 51 and 60 are assigned for moderate symptoms or moderate difficulty in social, occupational, or school functioning, and scores ranging between 61 and 70 are assigned with the presence of mild symptoms or moderate difficulty in functioning.  The moderate GAF scores, as judged by the compensation examiner and the Veteran's treating physicians, tend to support a 50 percent disability rating.

Apart from the single notation of suicidal ideation, the Veteran's other symptoms are descriptors equating to a 50 percent disability rating.  He has had difficulty in establishing and maintaining effective work and social relationships, but the statements do not show an inability to do so.  He has had panic attacks, but is not in a continuous state of panic or depression.  His most recent treatment record, dated in December 2010, states that he was "well groomed, pleasant, [and] cooperative with good eye contact," indicating that his personal appearance and hygiene are not impacted.  He had normal speaking patterns, memory, and mood, although his judgment was ranked as "fair."  In addition, while the Veteran has had some difficulty in adapting to stressful situations at work, his total disability picture most closely aligns with the 50 percent disability standard to include occupational and social impairment with reduced reliability and productivity, rather than occupational and social impairment "with deficiencies in most areas."  See 38 C.F.R. § 4.130 (Diagnostic Code 9411).  Additionally, even more disabling symptoms as set forth in the rating criteria for a 100 percent disability rating have not been shown.

The Veteran's PTSD approximates the criteria for a 50 percent rating because he has occupational and social impairment with reduced reliability and productivity due to symptoms such as disturbances of motivation and mood.  The record reflects impaired judgments, panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  While the Veteran has reported some difficulty in adapting to stressful situations at work, this is related to other qualities contemplated by the 50 percent criteria, such as difficulty maintaining effective work relationships and disturbances of motivation and mood.  The Veteran's reported difficulty in adapting to stressful situations at work is not indicative of "[o]ccupational and social impairment, with deficiencies in most areas."  As a consequence, this claim for an increased rating of PTSD, currently evaluated at 50 percent disabling, is denied.

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a)-(b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture also has factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

In the current case, the Veteran has not argued that his PTSD is exceptional or otherwise merits extraschedular consideration.  The VA guidelines contemplate his current pattern of PTSD, and the rating criteria reasonably describe his disability.  Referral for consideration of extraschedular ratings is, therefore, not warranted.  See Thun, 22 Vet. App. at 111.

Because the evidence of record fails to establish a rating greater than 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411, during the present appellate period, the Veteran's claim for an increased rating for PTSD is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating higher than 50 percent for PTSD is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


